In an action for a divorce and ancillary relief, the defendant former wife appeals from - a judgment of the Supreme Court, Kangs County (Krauss, J.), dated August 16, 2006, which, inter alia, granted the plaintiff husband a divorce.
Ordered that the judgment is affirmed, without costs or disbursements.
Neither the sparse record nor the arguments offered by the appellant demonstrate any basis for reversal of the judgment of divorce. The appellant’s contentions regarding the alleged lack of service are not properly before this Court, as the record contains no evidence that these arguments were raised in the Supreme Court. Lifson, J.P., Covello, Angiolillo and Leventhal, JJ., concur.